471 So.2d 1352 (1985)
Ralph PARKER, Appellant,
v.
STATE of Florida, Appellee.
No. 84-1385.
District Court of Appeal of Florida, Second District.
June 28, 1985.
James Marion Moorman, Public Defender, and William H. Pasch, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Ann Garrison Paschall, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Defendant appeals from his convictions and sentences for battery, battery on law enforcement officers and resisting arrest with violence.
Defendant's first contention is that the trial court erred in refusing his request for a jury instruction on voluntary intoxication as a defense. Battery on a law enforcement officer is a specific intent crime to which intoxication would be a defense. There was evidence indicating that defendant might have been intoxicated. Therefore, defendant was entitled to the jury instruction. Evans v. State, 452 So.2d 1093 (Fla. 2d DCA 1984) (decided after the trial court's disposition of this case). Since defendant did not request the intoxication instruction for the charge of resisting arrest with violence, we need not address whether that charge alleged a specific intent crime. Battery is not a specific intent crime. See Evans; Linehan v. State, 442 So.2d 244, 251 (Fla. 2d DCA 1983).
We affirm as to defendant's second contention. McCuiston v. State, 462 So.2d 830 (Fla. 2d DCA 1985).
Therefore, we affirm the convictions and sentences on the battery and resisting arrest with violence charges and reverse and remand for a new trial on the charges of battery on a law enforcement officer.
CAMPBELL, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.